Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 Dec 2021 has been entered.
 
Claim Status
	Applicant’s response amends claims 2 and 13; cancels claim 8; providing claims 2-7 and 9-21 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 9-21 rejected under 35 U.S.C. 103 as being unpatentable over Georges (US 9581966) in view of Hanson (US 2006/0238772).
	For claim 2, Georges discloses a method for forming a collective image ([col. 9, l. 40]: obtaining a complex image of an object, obtaining data representative of such an image, and generating a 3-dimensional (3-D) view of the object based on such data), the method comprising: 
	receiving, at an imaging sensor, interaction light resulting from interaction between an illumination beam and an object, to form an image of an object on the imaging sensor ([10, 59-67]: a converging ray 
	the illumination beam comprising light having a plurality of different coherence characteristics ([13, 51-52]: A coherent light source 410 is depicted as generating an output beam 412 having a red (R) component. [13, 62-64]: Similarly, a coherent light source 420 is depicted as generating an output beam 422 having a green (G) component.); and 
	interfering at least a portion of the interaction light with a plurality of reference beams simultaneously ([14, 9-18]: In the example shown, the blue beam 438 and the green beam 428 are shown to be combined by a beam splitter 404 so as to yield a GB beam 406. The GB beam 406 is further combined with the red beam 418 by a beam splitter 408 so as to yield an RGB beam 402. The RGB beam 402 can then be utilized as a reference/illumination beam for imaging), 
	thereby forming a plurality of interference patterns imaged on the image sensor ([13, 9-17]: Such an image can include an interference of an intensity image and a reference beam so as to yield a complex image); 
	wherein each reference beam has a coherence characteristic corresponding to one of the different coherence characteristics ([14, 9-18]: In the example shown, the blue beam 438 and the green beam 428 are shown to be combined by a beam splitter 404 so as to yield a GB beam 406. The GB beam 406 is further combined with the red beam 418 by a beam splitter 408 so as to yield an RGB beam 402. The RGB beam 402 can then be utilized as a reference/illumination beam for imaging); and 
	wherein the interference patterns combine with the image of the object at the imaging sensor to form the collective image having a Fourier transform or an inverse Fourier transform that includes a plurality of side lobes in Fourier space ([12, 61-67]: Referring to FIG. 5 and the insets therein, the projection beam 302 can be separated into different spatial components. For example, a central component 342 and side lobes 344, 346 that are the Fourier transform 340 of the interference image 280), 
	each side lobe corresponding to one of the reference beams ([16, 11-14]:a pupil mask of a camera, along with a reference beam (representative of a delta-function in frequency or Fourier space) can yield a three-lobe structure in frequency (e.g. Fourier) space.) and having holographic information 
	While Georges discloses a side lobe in Fourier space ([12, 61-76]), Georges does not disclose a plurality of side lobe pairs in Fourier space, each side lobe pair comprising a side lobe and a complex conjugate of the side lobe disposed opposite the side lobe about the center of the collective image, each side lobe corresponding to one of the reference beams and having holographic information corresponding to the object.
Hanson teaches a plurality of side lobes lobe pairs in Fourier space ([0101] These are Fourier transformed together to produce two independent sets of sidebands), 
	each side lobe pair comprising a side lobe and a complex conjugate of the side lobe ([0101] e.g. multiplying the complex conjugate of one complex image by the other results in a complex image with intensity equal to the multiplication of the two image intensities and phase equal to the difference between the two image phases) disposed opposite the side lobe about the center of the collective image ([0101] e.g. Two sets of fringes are seen in the portion of the image in FIG. 6), 
	each side lobe corresponding to one of the reference beams ([0101] Sidebands from the first set of fringes (blue) are in the upper left and lower right of the portion of the image in FIG. 6 on the right. Sidebands from the second set of fringes are in the lower left and upper right of the portion of the image in FIG. 6 on the right) and 
	having holographic information corresponding to the object ([0101] complex images having a magnitude equal to the ratio of the two image intensities and a phase equal to the difference between the two image phases).
It would be obvious for a person with ordinary skill in the art to combine the Fourier side lobe pair imaging teachings of Hanson with the interferometry teachings of Georges for the benefit of improved phase and amplitude information and reduction in noise.
	For claim 3, Georges discloses the method of claim 2, further comprising providing the illumination beam to the object from a plurality of light sources ([14, 49-52]: a coherent light source 490 having a plurality of light output channels 492a, 492b (e.g., different colors, different synchronizations, etc.) can provide respective illumination beams collectively depicted as 494.). 

	For claim 5, Georges discloses the method of claim 2, wherein the different coherence characteristics comprise a plurality of temporal coherence characteristics ([14, 50-52]: e.g. different synchronizations). 
	For claim 6, Georges discloses the method of claim 2, wherein the Fourier transform of the collective image further comprises a main lobe located centrally within the Fourier transform of the collective image ([12, 61-67]: a central component 342 and side lobes 344, 346 that are the Fourier transform 340 of the interference image 280. 
	For claim 7, Georges discloses the method of claim 6, wherein each side lobe is non-overlapping with the main lobe, the other side lobes, and complex conjugates of each side lobe ([12, 19-23]: The components 310, 312, 314 include a central lobe 310 comprising the autocorrelation of the complex pupil information, one side lobe 312 that is the complex pupil information, and the opposite side lobe 314 that is the complex conjugate.). 
	For claim 9, Georges discloses the method of claim 2, wherein each reference beam interferes with at least a portion of the interaction light and does not interfere with the other reference beams ([14, 9-15]: In the example shown, the blue beam 438 and the green beam 428 are shown to be combined by a beam splitter 404 so as to yield a GB beam 406. The GB beam 406 is further combined with the red beam 418 by a beam splitter 408 so as to yield an RGB beam 402. The RGB beam 402 can then be utilized as a reference/illumination beam for imaging). 
	For claim 10, Georges discloses the method of claim 2, wherein the illumination beam comprises light having a plurality of different coherence characteristics ([13, 51-52]: A coherent light source 410 is depicted as generating an output beam 412 having a red (R) component. [13, 62-64]: Similarly, a coherent light source 420 is depicted as generating an output beam 422 having a green (G) component.) and a plurality of different polarization characteristics ([12, 11-16]: FIG. 5 further shows a polarizer 306 accompanying this lens. The polarizer provides polarization but is not necessary. In some embodiments, for example, other polarization optics and/or a laser that output a polarized laser is used). 

	For claim 12, Georges discloses the method of claim 2, wherein directing at least some of the interaction light to the imaging sensor comprises selectively blocking a portion of the interaction light at a pupil ([10, 61-66]: The diverging ray envelope 224 is depicted as being provided to an assembly of imaging optics (e.g., an aperture or mask 226 and an imaging lens 228) so as to yield a converging ray envelope 236 focused at an imaging plane of the imaging sensor 250.).
For claims 13-15, George discloses the claimed limitations as discussed for corresponding limitations in claims 2-4.
	For claim 16, Georges discloses the  imaging system of claim 13, wherein the reference system comprises one or more optical fibers configured to receive each reference beam and propagate each reference beam to the at least one lens along a path parallel to and displaced from the target beam ([10, 2-5]: By way of non-limiting examples, FIG. 3A shows that in some embodiments, a signal from a camera 120 can be transferred to a projector 130 via path that includes a wire 140 (transmission line, cable, etc.). Optical fibers are a well known substitutable signal transmission means).
	For claim 17, Georges discloses the imaging system of claim 13, wherein the collective image is formed at an imaging plane, and wherein the image sensor is positioned at the imaging plane (Fig. 4:  imaging sensor 250). 
	For claim 18, Georges discloses the imaging system of claim 17, wherein the location of each side lobe within the imaging plane is determined by the displacement of the corresponding reference beam relative to the target beam ([16, 10-15]: As described herein and in U.S. application Ser. No. 13/308,110, a pupil mask of a camera, along with a reference beam (representative of a delta-function in frequency or Fourier space) can yield a three-lobe structure in frequency (e.g. Fourier) space.). 
	For claim 19, Georges discloses the imaging system of claim 13, wherein the imaging sensor comprises at least one of a charge-coupled device, a complementary metal-oxide-semiconductor (CMOS) 
	For claim 20, Georges discloses the imaging system of claim 13, further comprising a non-transitory computer readable medium configured to allow storage of the collective image ([24, 32-37]: The results of the disclosed methods and tasks may be persistently stored by transforming physical storage devices, such as solid state memory chips and/or magnetic disks, into a different state.). 
	For claim 21, Georges discloses the imaging system of claim 20, further comprising one or more processors in communication with the non-transitory computer readable medium ([24, 16-20]:Some or all of the methods and tasks described herein may be performed and fully automated by a computer system.), the one or more processors configured to create a 3D high-dynamic-range image based at least in part on the phase information in the plurality of side lobes. 
	

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo; Juwon et al.	US 10754074 B2	Holographic display apparatus for providing expanded viewing window
LARKIN; Kieran Gerard et al.	US 20140153692 A1	Combining Differential Images by Inverse Riesz Transformation
Boroditsky, Mikhail et al.	US 20050140965 A1	Method for increasing accuracy of measurement of mean polarization mode dispersion
BRUECK; STEVEN R.J. et al.	US 20160161731 A1	STRUCTURAL ILLUMINATION AND EVANESCENT COUPLING FOR THE EXTENSION OF IMAGING INTERFEROMETRIC MICROSCOPY
Georges, III; James A.	US 20200174425 A1	SYSTEMS AND METHODS FOR SIMULTANEOUS MULTI-CHANNEL OFF-AXIS HOLOGRAPHY
Aharoni; Avraham	US 20090213385 A1	Multi-Phase Interferometer
McMahon; Donald H.	US 3771124 A	COHERENT OPTICAL PROCESSOR FINGERPRINT IDENTIFICATION APPARATUS
FRISKEN; Steven James	US 20170363415 A1	Multichannel Optical Receivers
Brueck; Steven R.J. et al.	US 20130094077 A1	STRUCTURAL ILLUMINATION AND EVANESCENT COUPLING FOR THE EXTENSION OF IMAGING INTERFEROMETRIC MICROSCOPY
OGASAWARA; Yasuhiro	US 20090059328 A1	HOLOGRAM READING APPARATUS, HOLOGRAM READING METHOD, HOLOGRAM RECORDING APPARATUS AND HOLOGRAM RECORDING METHOD
CHEN; LIANG-CHIA et al.	US 20100189372 A1	METHOD FOR ACQUIRING PHASE INFORMATION AND SYSTEM FOR MEASURING THREE DIMENSIONAL SURFACE PROFILES
Picart; Pascal et al.	US 20150293498 A1	SELF-REFERENCE HOLOGRAPHIC IMAGING SYSTEM
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEIL R MIKESKA/Primary Examiner, Art Unit 2485